35 F.3d 640
Marguerite DEBRUYNE;  Peter Debruyne;  Gayle Simms;  JamesSimms;  Madeline Bernice Strange;  Robin A. Palley;  TonyaMoore;  Cathy Mercantini;  Shirley Badon;  James Badon;Karen Motchnik;  Deborah Z. Zook;  Thomas D. Zook;  Linda E.Hughes;  Arthur S. Hughes;  Lorraine Nieves;  MarylandJohnson Bush;  Carol Jamieson;  Carol Witzel;  Edward S.Witzel;  Eunice A. Chattman;  Ronald W. Chattman;  Pamela J.Holman;  Terry Adamiak;  Carmelita Tacbad;  Mario Tacbad;Belinda Edwards;  Karen M. Lawrence;  William R. Lawrence;Eleanor M. Kelly;  Robert M. Kelly;  Joann N. Richmond;Adelle Martin;  Robert D. Martin;  Anna M. Burroughs;Raymond Burroughs;  Margaret Johnson;  James Johnson;Margaret DePaolo;  Elizabeth Moore;  Gerald R. Moore;Gladys Green;  Amy L. Turrentine;  Helen Countsouros;Anthony Countsouros;  Gregory Timmons;  Kathleen W.Trzeciak;  Jane Teabout;  Frances Manos;  Sharon Kissling;Barbara Day;  Maria Paruolo;  Josephine Esposito;  DeniseD'Allesandro;  Joan E. Bartek;  Julius Bartek;  LorraineJabkowski;  Victor L. Jabkowski;  Frances Diane Pollack;Alexander Pollack;  Zorca S. Rada;  Hugo Rada;  DonnaScaffaro;  Terrence Scaffaro;  Dorothy Debiase;  JudithShoemaker;  Benjamin Sotomayer;  Argelia Ruiz;Plaintiffs-Appellees-Petitioners,v.NATIONAL SEMICONDUCTOR CORPORATION;  Stenograph Corp.;Quixote Corporation;  Atex, Inc.;  Eastman Kodak Company;Globe Food Equipment Company;  Northern Telecom, Inc.;Northern Telecom Ltd.;  Bell Canada;  Bell Northern ResearchLtd.;  Kainsai Special USA Corp.;  Data Point Corporation;Prime Computer Inc.;  System Integrators, Inc.;  ZenithElectronics Corp.;  Zenith Data Systems, Inc.;  PanasonicCompany;  Flore Industries Inc.;  Lockheed Corporation;Ontel Corporation;  Visual Technology Incorporated;  NCRCorporation;  Memorex Corporation;  Memorex Telex Corp.;Apple Computer, Inc.;  American Telephone and TelegraphCompany;  Apollo Computers Inc.;  Hewlett Packard Company;Data General Corp. and as successor to Datachecker Systems,Inc., Defendants,Wang Laboratories, Inc. and International Business MachinesCorporation, Defendants-Appellants-Respondents.KAINSAI SPECIAL USA CORP., Third-Party Plaintiff,v.LEON LEVIN SONS, INC., Third-Party Defendant,Compaq Computer Corp.;  Zenith Data Systems, Intervenor.Martha BAYLOR, Plaintiff-Appellee,v.XEROX CORPORATION, Defendant-Appellant,International Business Machines, Inc. and Prime Computer,Inc., Defendants.Joan TANIN, Plaintiff-Appellee,v.STENOGRAPH CORP., Quixote Corporation, Defendants-Appellants.Verna Mae HOLLEY, Donald Holley, Dorothy Tarmel, LucilleDaniels, George Daniels, Linda G. Dimasi, NicholasSoviero, Carol Soviero, Plaintiffs-Appellees,v.INTERNATIONAL BUSINESS MACHINES, INC. NRC Corporation,Memorex Telex Corp., American Telephone andTelegraph Company, Defendants.NEC America, Inc., also known as Nippon Electric N.Y., NECBusiness Communications Systems, Inc., formerly known as MTIBusiness Communications Systems, Inc., NEC Electronics,Inc., formerly known as NEC Electronics, USA, Inc.,Defendants-Appellants.Audrey HULSE, Lewis R. Hulse, Plaintiffs-Appellees,v.APPLE COMPUTERS INC., Defendant,Sony Corporation of America, Defendant-Appellant.Margaret CARR, Plaintiff-Appellee,v.DATA GENERAL CORP., Defendant-Appellant.
Nos. 550, 715, 723, 719, 725 and 713, Dockets 92-7732,92-7962, 92-9006, 92-9014, 92-9016, and 92-9018.
United States Court of Appeals,Second Circuit.
Petition for Rehearing FiledJan. 10, 1994.Decided Aug. 29, 1994.

Steven J. Phillips, New York City (Levy Phillips & Konigsberg, New York City, Michael A. Ponterio, Lipsitz Green Fahringer Roll Salisbury & Cambria, Buffalo, N.Y., Arnold C. Lakind, Szaferman Lakind Blumstein Watter & Blader, Lawrenceville, NJ, Alaine S. Williams, Willig Williams & Davidson, Philadelphia, PA, of counsel), for plaintiffs-appellees-petitioners.
Before:  MESKILL, Chief Judge*, PRATT and WINTER, Circuit Judges.
PER CURIAM:


1
We assume familiarity with the factual and procedural background of this dispute as laid out in our previous decisions.  In In re Repetitive Stress Injury Litig., 11 F.3d 368 (2d Cir.1993), we held that the district court abused its discretion by consolidating forty-four cases representing a wide range of both factual and legal contexts, and we granted mandamus relief sua sponte.


2
The petitioners whose actions were deconsolidated petitioned for rehearing on the grounds that our sua sponte grant of a writ of mandamus deprived the appellees and the district court of an opportunity to be heard on the issue.  As we agreed that the district court should have had an opportunity to respond before our issuance of a writ of mandamus, our decision in In re Repetitive Stress Injury Litig., 35 F.3d 637 (2d Cir.1994), solicited arguments from the district court as to whether we should reconsider our decision.


3
The district court has declined to set forth its views on our sua sponte grant of a writ of mandamus.  Therefore, the petition for rehearing is denied in its entirety.



*
 Following oral argument, but before the issuance of this opinion, Judge Meskill stepped down as Chief Judge